Citation Nr: 1633407	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-17 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an acquired psychiatric disability, characterized as a persistent depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Margaret A. Costello, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1976 to March 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which declined to reopen the claim of entitlement to service connection for a nervous condition.  In February 2014, the Board reopened the claim of entitlement to service connection for an acquired psychiatric disorder, and remanded that claim, as well as the issue of entitlement to a TDIU.

In a November 2014 rating decision, the RO granted service connection for persistent depressive disorder, and assigned a 30 percent initial rating.  The Veteran did not specifically disagree with that rating; however, the record reveals that the Veteran's copy of the November 2014 notice of the decision was returned to VA, forwarding time expired.  It is not clear how or when the Veteran was notified of the rating decision.  

A Supplemental Statement of the Case (SSOC) was issued in November 2014, at the same time the rating decision which granted service connection was issued.  The SSOC specifically advised the Veteran that the only claim remaining on appeal was the claim for TDIU.  As with the November 2014 rating decision, it is not clear how or when the Veteran was notified of the November 2014 SSOC.  

Following issuance of the November 2014 Rating Decision and the November 2014 SSOC, additional VA clinical records were added to the electronic claims files.  Education benefits records were also apparently sought by the Veteran during this period.  The clinical records and the educations benefits records associated with the claims file following the November 2014 adjudication of the initial evaluation for an acquired psychiatric disability appear to the Board to be relevant to the severity of an acquired psychiatric disability.  The Board finds that the 30 percent initial rating assigned for the acquired psychiatric disorder did not become final in November 2015, and remains on appeal.  See Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (RO decision becomes final only after the period for appeal has run, and interim submissions before finality must be considered by the VA as part of the original claim); see also Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Given the Veteran's continued appeal for TDIU, the Veteran's disagreement with the initial 30 percent evaluation assigned for an acquired psychiatric disability is inferred, and, without consideration of the additional relevant evidence, that initial evaluation did not become final, but rather, remains on appeal.  

Evidence added after a final SSOC, but prior to a Board decision, must be reviewed by the agency of original jurisdiction (AOJ) unless the Veteran waives that right.  In this case, the AOJ did not readjudicate the appeal for TDIU following the Veteran's March 2016 VA examination.  The Board is unable to determine that the report of the March 2016 VA examination is not relevant to the TDIU claim.  

Moreover, additional evidence related to the TDIU claim was also added in June 2016.  As this evidence, a letter issued by VA, is not complete, waiver of AOJ review would not be valid at this time, even if authorized by the Veteran, since the Board does not have access to VA evidence that is clearly relevant.  Readjudication of the appeal for TDIU by the AOJ is required before appellate review may be completed.

Each issue listed on the title page of this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he is unable to maintain gainful employment as a result of his service-connected disability, and is therefore entitled to a TDIU.  Currently, the Veteran has been awarded service connection for a single disability, persistent depressive disorder, initially evaluated as 30 percent disabling.  The Veteran contends that he is entitled to a higher evaluation, because his service-connected disability results in unemployability.  

During the pendency of the Remand, the Veteran apparently sought vocational rehabilitation or an educational program in 2014, despite the prior award of Social Security disability to the Veteran in 2008.  The records of the Veteran's request for an education program or vocational rehabilitation appear incomplete.  

The CWT program apparently placed the Veteran in an occupational setting, at least for some period of time.  However, the Veteran was apparently unable to retain employment; the records related to the Veteran's employment do not reflect how long he retained his job after the CWT program ended.  In June 2016, the Veteran was informed by the RO that "it is not feasible for you to train for or obtain gainful employment."  Only one page of the June 2016 notice is associated with the claims file.  However, it is clear that the Veteran's service-connected disability was a primary reason for the finding of infeasibility of employment.  The appeal should not be adjudicated until a complete copy of this notice and all supporting VA and non-VA records related to the notice are associated with the claims file.  

The Board notes that the Exhibit List associated with evidence and argument submitted by the Veteran in March 2016 shows that there were exhibits labeled alphabetically from A through U.  The Board is able to locate only a few of those exhibits in the electronic record.  Appellate review cannot be completed until the entire document is scanned into the electronic file, unless the RO certifies that the listed exhibits were not actually submitted by the Veteran.  

The Veteran's service-connected disability evaluation, current 30 percent, does not meet the threshold percentage requirement to establish eligibility for a TDIU pursuant to 38 C.F.R. § 4.16(a).  If, after further development of the evidence, an increased initial evaluation is not granted, VA must still consider whether the Veteran's persistent depressive disorder precludes him from engaging in substantially gainful employment on an extraschedular basis.  See 38 C.F.R. § 4.16(b) ("It is the established policy of [VA] that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.").  The determination as to whether to refer that Veteran's claim for TDIU on an extraschedular basis must address all evidence of record, including the March 2016 VA examination report and information dated in June 2016, along with the evidence underlying the June 2016 letter from VA to the Veteran advising him of the infeasibility of vocational rehabilitation as a result of service-connected disability.  Additional VA records underlying the June 2016 letter must be sought during the course of this Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's application(s) for education benefits, Vocational Rehabilitation (VoRehab) and/or participation in Compensated Work Therapy (CWT), and obtain all evaluations, reports, and clinical and non-clinical notes associated with those applications.  

If complete education, rehabilitation and/or CWT records cannot be located, ask the Veteran's representative whether copies of additional documents not yet associated with the electronic record are available.

If rehabilitation records or CWT records do not include a record showing how long the Veteran retained work after his CWT ended, and the reasons for termination of such employment, request additional information from the Veteran and from the Veteran's former employer.  

2.  If the RO does not have a complete copy of the Veteran's March 2016 argument and evidence, to include all listed exhibits (A through U), request a complete copy from the Veteran's representative.  

3.  Obtain a complete copy of the Veteran's VA clinical records from February 2104 to the present.  Duplicate records need not be added to the file, but a complete record of the Veteran's clinical complaints and treatment, especially psychiatric treatment, is needed.

4.  After the above development is conducted to the extent possible, afford the Veteran VA examination to determine the severity of an acquired psychiatric disability during the pendency of this claim, that is, since the submission of the January 2007 claim underlying the November 2008 rating decision.  

The examiner should describe the current nature, extent and severity of the Veteran's acquired psychiatric disability.  The examiner should describe occupational impairment due to the acquired psychiatric disability, especially the occupational tasks currently impaired.

In addition, the examiner should also provide a retrospective medical opinion as to the nature, extent and severity of the service-connected acquired psychiatric disability during the pendency of the claim, that is, since January 2007.  If the examiner finds that the severity of symptoms or severity of occupational impairments has fluctuated during the pendency of this claim, and describe the approximate dates of onset of increased disability or beginning dates of decreased severity of service-connected psychiatric symptoms.  

If the examiner cannot provide any opinion requested above, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies). If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be accomplished before the claim is re-adjudicated.
 
5.  After all the above development has been completed the RO should undertake any additional development deemed necessary.  Then, the RO should readjudicate each claim on appeal.  If the criteria for schedular TDIU consideration are not met, refer the appeal to the Director of Compensation Service for consideration of whether a TDIU on an extraschedular basis is warranted, along with a copy of the complete June 2016 VA vocational rehabilitation feasibility determination letter.

6.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond. Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

